PRESIDING JUSTICE COOK, specially concurring: I agree with Justice Miller’s dissent in Kirchner (164 Ill. 2d at 502-09, 649 N.E.2d at 340-43). A standing requirement is useful as a rough filter to prevent the filing of cases by those who have no legitimate interest in the care of the child, but is poorly suited to resolving real disputes between those who have such an interest. A standing requirement is unnecessary to protect the natural rights of the parent. Even where the court decides the case under the best-interest-of-the-child standard, the court will still give considerable weight to the right of the natural parent. The worst consequence of finding standing is that the court will hear evidence before deciding the case. Nevertheless, the majority opinion in Kirchner is binding upon us. There is some justification for treating nonparents who wish to intervene in an existing case differently, for purposes of standing, than those who wish to file an original action. Section 601(b) of the Marriage Act provides that it applies when a child custody proceeding is "commenced.” 750 ILCS 5/601(b) (West 1992). Section 601(c) provides that "[t]he court, upon showing of good cause, may permit intervention of other interested parties.” 750 ILCS 5/601(c) (West 1992). The comments to the section of the uniform act on which section 601 is based state: "Once a custody proceeding is commenced, the court should be able to hear the views of all interested persons; [section 601(c) of the Marriage Act] therefore authorizes the judge to permit intervention by relatives who would not have been allowed to commence an action.” Uniform Marriage and Divorce Act § 401, Comment, at 550-51, 9A U.L.A. (1987). The cases, however, have not recognized that distinction. See, e.g., In re Marriage of Nicholas, 170 Ill. App. 3d 171, 176, 524 N.E.2d 728, 731 (1988).